West, J.
Concurring.
In Hogan v. State, 50 Fla. 86, 39 South. Rep. 464, 7 Ann. Cas. 139, this court held that an indictment or information for an attempt to commit a crime must aver the intent and the overt act constituting, the attempt, but the statute upon which this prosecuion is based (Chapter 8466, Acts of 1921) is materially different from the statute denouncing the crime of “attempt” generally. (Sec. 5403, Rev. Gen. Stat. of Fla.) The information in this case is in substantially the language of the statute and is suffiieent to acquaint the accused with the nature and cause of the accusation against them.
The information charges that plaintiffs in error and others convicted with them ‘ ‘ did rinlawfully and felionusly attempt to defraud one Wilbert L. Sweeten out of something of value, to-wit: certain goods and lawful money, the currency of the United States of America,” etc.
What acts will constitute an “attempt” to commit a crime is often difficult of determination. Of necessity-each case must be determined on-its own facts. Generally, there must be an intent to commit a crime, coupled with *262an overt act apparently adapted to effect that intent, carried beyond mere preparation, bnt falling short of execution of the ultimate design. Bouvier’s Law Dict. 3 rev. vol. 1, title “Attempt”; 8 R. C. L. 276; 1 Wharton’s Crim. Law, Sec. 212; McClain’s Crim. Law, Sec. 222; 3 Am. & Eng. Enc. of Law, 2 ed. 250; Morton v. State, 72 Fla. 265, 73 South. Rep. 187; Hogan v. State, supra; Graham v. People, 181 Ill. 477, 55 N. E. Rep. 179.
The interruption by the officers of the attempt charged prevented apparently sufficient progress to make perfectly clear what goods and money the accused expected to obtain. But the officers are not to be condemned for their vigilance, and in view of the evidence in the record of overt acts of defendants in manifest furtherance of the alleged “swindle,” together with the evidence of witnesses familiar with the modus operandi in such cases, plus the paraphernalia forind in their possession and offered and received in evidence, it cannot be said that any essential element of the crime charged has not been proved nor that the verdict of the jury, which has the sanction of the trial judge, is unsupported by the proof. State v. Taylor, 47 Ore. 455, 84 Pac. Rep. 82, 4 L. R. A. (N. S.) 417, 8 Am. & Eng. Ann Cas. 627; People v. Moran, 123 N. Y. 254, 25 N. E. Rep. 412, 20 Am. St. Rep. 732, note; Stokes v. State, 92 Miss. 415, 46 South. Rep. 627; State v. Mitchell, 170 Mo. 633, 71 S. W. Rep. 175.
There may be indefiniteness as to the precise goods and money that defendants expected to obtain. In the very nature of things there must be. No more so, however, than with the highwayman who takes anything of-value. But this uncertainty in the probable results, if the “intended, apparent, unfinished crime” had been committed, tends in no sense to mitigate the offense in either case or *263to exculpate the perpetrator. One employs dception, the other force. The object of each is the same._ Failure to consúmate the principal crime — to obtain anything in this case in the attempt to defraud — is an essential element of the offense necessary to be proved to sustain a conviction.